ORDER DISBARRING RAYMOND L. FLADER FROM THE PRACTICE OF LAW IN THE STATE OF MINNESOTA.
SHERAN, Chief Justice.
The above entitled matter came on for hearing before the court on the petition of the Administrative Director on Professional Conduct.
It appearing to the court that Raymond L. Flader was an attorney at law admitted to practice in the State of Minnesota until the order of this court of October 6, 1976, suspending him indefinitely, and that by the order of this court of October 17, 1977, Raymond L. Flader was ordered to show cause why appropriate disciplinary action should not be taken, and that Raymond L. Flader has not petitioned this court for vacation of the said order of suspension nor responded to the said order to show cause nor answered the accusations made against him in the supplementary petition for discipline of the Administrative Director on Professional Conduct,
IT IS ORDERED that Raymond L. Flader be hereby disbarred from practicing law in the State of Minnesota.